19-22031-rdd           Doc 3   Filed 01/07/19        Entered 01/07/19 23:47:50              Main Document
                                                     Pg 1 of 9


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Jacqueline Marcus
Garrett A. Fail
Sunny Singh
Jessica Liou

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
In re                                                        :
                                                             :       Chapter 11
SEARS HOLDINGS CORPORATION, et al., :
                                                             :       Case No. 18-23538 (RDD)
                                                             :
                  Debtors.1                                  :       (Jointly Administered)
------------------------------------------------------------ x

                             NOTICE OF COMMENCEMENT OF
                        CHAPTER 11 CASE AND JOINT ADMINISTRATION


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
(7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
(6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
(None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
(None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




WEIL:\96863542\3\73217.0004
19-22031-rdd           Doc 3    Filed 01/07/19     Entered 01/07/19 23:47:50    Main Document
                                                   Pg 2 of 9


                    PLEASE TAKE NOTICE that Sears Holdings Corporation (“SHC”) and its

affiliated debtors (collectively, the “Initial Debtors”) in the above-captioned chapter 11 cases, as

debtors and debtors-in-possession, previously commenced cases under chapter 11 of title 11 of

the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

Southern District of New York (the “Bankruptcy Court”) on various dates beginning on

October 15, 2018 (the “Commencement Date”).

                    PLEASE TAKE FURTHER NOTICE that, on January 7, 2019, the following

affiliate of the Initial Debtors commenced a chapter 11 case with the Bankruptcy Court by filing

a voluntary petition for relief under the Bankruptcy Code (the “Additional Debtor”):

                               Additional Debtor                           Case Number
1.       SRe Holding Corporation                                         19-[      ] (RDD) 


                    PLEASE TAKE FURTHER NOTICE that, pursuant to the Bankruptcy Court’s

Order Pursuant to Bankruptcy Code §§ 105(a), 363, and 364 Directing Certain Orders in

Chapter 11 Cases of Sears Holdings Corporation, et al., be Made Applicable to Subsequent

Debtors [Case No. 18-23538, ECF No. 487] (the “Additional Debtors Order”), the Declaration

of Robert A. Riecker Pursuant to Rule 1007-2 of Local Bankruptcy Rules for Southern District of

New York, sworn on October 15, 2018 [Case No. 18-23538, ECF No. 3] is hereby incorporated

by reference with respect to the Additional Debtor.

                    PLEASE TAKE FURTHER NOTICE that, pursuant to the Additional Debtors

Order, all generally applicable orders currently pending in the Initial Debtors’ chapter 11 cases

and the following orders entered in the Initial Debtors’ chapter 11 cases shall be made applicable

to the Additional Debtor, unless there is an objection to this Notice, at which time a hearing shall

be scheduled:

                                                      2
WEIL:\96863542\3\73217.0004
19-22031-rdd           Doc 3    Filed 01/07/19     Entered 01/07/19 23:47:50          Main Document
                                                   Pg 3 of 9



  ECF No.                                                   Order

      101           Interim Order signed on 10/16/2018 (I) Authorizing the Debtors to (A) Obtain
                    Postpetition Financing, (B) Grant Senior Secured Priming Liens and Superpriority
                    Administrative Expense Claims and (C) Utilize Cash Collateral, (II) Granting Adequate
                    Protection to the prepetition Secured Parties; (III) Modifying the Automatic Stay; (IV)
                    Scheduling Final Hearing; and (V) Granting Related Relief. Hearing to be held on
                    11/15/2018 at 10:00 AM at Courtroom 118, White Plains Courthouse
      102           Interim Order signed on 10/16/2018 Authorizing Debtors to (I) Continue Using Existing
                    Cash Management System, Bank Accounts, and Business Forms, (II) Implement
                    Ordinary Course Changes to Cash Management System, (III) Continue Intercompany
                    Transactions, and (IV) Provide Administrative Expense Priority for Postpetition
                    Intercompany Claims and Granting Related Relief. The Final Hearing on the motion shall
                    be held on 11/15/2018 at 10:00 AM at Courtroom 118, White Plains Courthouse
      103           Order signed on 10/16/2018 Granting Motion Extending Time to File Schedules of
                    Assets and Liabilities, Schedules of Executory Contracts and Unexpired Leases, and
                    Statement of Financial Affairs
      109           Interim Order signed on 10/16/2018 Establishing Notification Procedures and Approving
                    Restrictions on Certain Transfers of Interests in, and Claims Against, the Debtors and
                    Claiming Certain Worthless Stock Deductions. Final Hearing to be held on 11/15/2018 at
                    10:00 AM at Courtroom 118, White Plains Courthouse
      112           Order signed on 10/16/2018 (I) Waiving the Requirement to (A) File List of Creditors
                    (B) Prepare and File the List of Equity Security Holders and (C) Provide Equity Security
                    Holders with the Notice of Commencement, and (II) Granting Debtors Authority to
                    Establish Procedures for Notifying Creditors of Commencement of Chapter 11 Cases
      113           Order signed on 10/16/2018 Appointing Prime Clerk LLC as Claims and Noticing Agent
                    for the Debtors
      114           Interim Order signed on 10/16/2018 (I) Authorizing but Not Directing the Debtors to (A)
                    Pay Certain Prepetition Wages and Reimbursable Employee Expenses, (B) Pay and
                    Honor Employee Medical and Other Benefits, and (C) Continue Employee Benefits
                    Programs, and (II) Granting Related Relief, with Final Hearing to be held on 11/15/2018
                    at 10:00 AM at Courtroom 118
      115           Interim Order signed on 10/16/2018 Authorizing Debtors to (I) Pay Prepetition Claims of
                    (A) Shippers, Warehousemen, and Other Non-Merchandise Lien Claimants, and (B)
                    Holders of PACA/PASA Claims, and (II) Confirm Administrative Expense Priority for
                    Prepetition Order Delivered to the Debtors Postpetition and Satisfy Such Obligations in
                    the Ordinary Course of Business , with Final Hearing to be held on 11/15/2018 at 10:00
                    AM at Courtroom 118, White Plains Courthouse
      116           Interim Order signed on 10/16/2018 Authorizing Debtors to Pay Certain Prepetition
                    Taxes and Fees, with Final Hearing to be held on 11/15/2018 at 10:00 AM at Courtroom
                    118, White Plains Courthouse
      135           Order signed on 10/17/2018 Granting Motion Authorizing Debtors to (I) Maintain and
                    Administer Prepetition Customer Programs, Promotions, and Practices, and (II) Pay and
                    Honor Related Prepetition Obligations
      137           Interim Order Granting Motion (I) Authorizing Debtors to Pay Certain Prepetition
                    Obligations to Critical Vendors, (II) Approving Procedures to Address Vendors who
                    Repudiate and Refuse to Honor Their Contractual Obligations to The Debtors, and (III)
                    Granting Related Relief. The Final Hearing on the Motion shall be held on 11/15/2018 at
                    10:00 AM at Courtroom 118, White Plains Courthouse


                                                       3
WEIL:\96863542\3\73217.0004
19-22031-rdd           Doc 3    Filed 01/07/19     Entered 01/07/19 23:47:50          Main Document
                                                   Pg 4 of 9



  ECF No.                                                   Order

      139           Order signed on 10/17/2018 Granting Motion Implementing Certain Notice and Case
                    Management Procedures
      141           Interim Order signed on 10/17/2018 Authorizing Debtors to (I) Continue, Maintain, and
                    Renew Their Insurance Policies and Workers' Compensation Programs; (II) Honor all
                    Obligations with Respect Thereto; and (III) Modify the Automatic Stay with Respect to
                    the Workers' Compensation Program. The Final Hearing on the Motion shall be held on
                    11/15/2018 at 10:00 AM at Courtroom 118, White Plains Courthouse
      167           Order signed 10/18/2018 Authorizing the Debtors to (I) Maintain Certain Trust Fund
                    Programs, (II) Release Certain Funds Held in Trust, and (III) Continue to Perform and
                    Honor Related Obligations
      177           Order signed 10/18/2018 Authorizing the Debtors to File Redacted Fee Letter Related to
                    the DIP ABL Facility
      337           Order signed on 10/26/2018 Approving (I) Procedures for Store Closing Sales and (II)
                    Assumption of The Liquidation Consulting Agreement
      405           AMENDED Order signed on 11/1/2018 Implementing Certain Notice and Case
                    Management Procedures
      461           Order signed on 11/1/2018 (I) Approving Debtors' Proposed Form of Adequate
                    Assurance of Payment to Utility Providers, (II) Establishing Procedures for Determining
                    Adequate Assurance of Payment for Future Utility Services, and (III) Prohibiting Utility
                    Providers from Altering, Refusing, or Discontinuing Utility Service
      487           Order signed on 11/6/2018 Directing Certain Preexisting Orders in Chapter 11 Cases of
                    Sears Holdings are applicable to the Additional Debtors
      604           Order signed on 11/9/2018 Authorizing the Retention and Employment of Weil, Gotshal
                    & Manges LLP as Attorneys for the Debtors Nunc Pro Tunc to the Commencement Date
      605           Stipulated Protective Order signed on 11/9/2018 Between Attorneys for the Debtors and
                    the Official Committee of Unsecured Creditors
      606           Order Signed on 11/9/2018 Granting Application to Employ Lazard Freres & Co. LLC as
                    Investment Banker
      607           Order signed on 11/9/2018 Authorizing the Employment and Retention of Lazard Freres
                    & Co. LLC as Investment Banker to the Debtors and Debtors in Possession, Effective
                    Nunc Pro Tunc to the Commencement Date, (B) Modifying Certain Time-Keeping
                    Requirements and (C) Granting Related Relief
      691           Modified Order signed on 11/9/2018 Authorizing the Retention and Employment of
                    Weil, Gotshal & Mages LLP as Attorneys for the Debtors Nunc Pro Tunc to the
                    Commencement Date
      692           Order signed on 11/1/2018 Granting Application Authorizing the Retention and
                    Employment of Paul, Weiss, Rifkind, Wharton & Garrison LLP as Attorneys for the
                    Debtors and Debtors in Possession Nunc Pro Tunc to the Petition Date
      693           Order signed on 11/13/2018 Granting Application Authorizing the Retention and
                    Employment of Young Conaway Stargatt & Taylor, LLP as Conflicts Counsel for the
                    Debtors, Nunc Pro Tunc to the Petition Date
      694           Order signed on 11/13/2018 Granting Application Authorizing the Retention and
                    Employment of Alvarez & Marsal North America, LLC as Financial Advisor for the
                    Debtors Nunc Pro Tunc to the Petition Date
      774           Modified Order Signed on 11/15/2018 Granting Application Authorizing the Retention
                    and Employment of Paul, Weiss, Rifkind, Wharton & Garrison LLP as Attorneys for the
                    Debtors and Debtors in Possession Nunc Pro Tunc to the Petition Date


                                                       4
WEIL:\96863542\3\73217.0004
19-22031-rdd           Doc 3    Filed 01/07/19    Entered 01/07/19 23:47:50          Main Document
                                                  Pg 5 of 9



  ECF No.                                                  Order

      775           Order Signed on 11/16/2018 Approving Bidding Procedures for Sale of Sears Home
                    Improvement Business, (B) Approving Stalking Horse Bid Protections, (C) Scheduling
                    Auction for and Hearing to Approve Sale of Sears Home Improvement Business, (D)
                    Approving Form and Manner of Notice of Sale, Auction, and Sale Hearing, (E)
                    Approving Assumption and Assignment Procedures, (II) Approving the Sale of Sears
                    Home Improvement Business in Accordance with the Stalking Horse Agreement and
                    (III) Granting Related Relief
      776           Order Signed on 11/16/2018 Granting Motion to Extend Time To Assume or Reject
                    Unexpired Leases and Subleases of Nonresidential Real Property
      792           Order signed on 11/16/2018 Granting Motion Authorizing Debtors to (I) Continue,
                    Maintain, and Renew Their Insurance Policies and Workers' Compensation Programs;
                    (II) Honor all Obligations with Respect Thereto; and (III) Modify the Automatic Stay
                    with Respect to the Workers' Compensation Programs
      793           Order signed on 11/16/2018 Granting Motion (I) Authorizing Debtors to Pay Certain
                    Prepetition Obligations to Critical Vendors, (II) Approving Procedures to Address
                    Vendors who Repudiate and Refuse to Honor Their Contractual Obligations to The
                    Debtors; and (III) Granting Related Relief
      794           Order signed on 11/16/2018 Granting Motion Authorizing Debtors to Employ
                    Professionals Used in the Ordinary Course of Business Nunc Pro Tunc to the
                    Commencement Date
      795           Order signed on 11/16/2018 Granting Motion Establishing Notification Procedures and
                    Approving Restrictions on Certain Transfers of Interests in, and Claims Against, the
                    Debtors and Claiming Certain Worthless Stock Deductions
      796           Order signed on 11/16/2018 Granting Motion Authorizing Procedures for Interim
                    Compensation and Reimbursement of Expenses of Professionals
      797           Order signed on 11/16/2018 Granting Authorizing Debtors to Pay Certain Prepetition
                    Taxes and Fees
      798           Final Order Signed on 11/16/2018 (I) Authorizing but Not Directing the Debtors to (A)
                    Pay Certain Prepetition Wages and Reimbursable Employee Expenses, (B) Pay and
                    Honor Employee Medical and Other Benefits, and (C) Continue Employee Benefits
                    Programs, and (II) Granting Related Relief
      800           Order Signed on 11/16/2018 Authorizing Debtors to Establish Procedures Fore Rejection
                    of Unexpired Leases of Nonresidential Real Property and Abandon Property In
                    Connection Therewith
      802           Order signed on 11/16/2018 Granting the Motion for Leave to Conduct Expedited
                    Discovery Pursuant to FRBP 2004 Rules of Bankruptcy Procedure 2004, 9006, and 9016
      803           Order Signed on 11/16/2018 Granting Motion For Leave to Conduct Expedited
                    Discovery Pursuant to Federal Rules of Bankruptcy Procedure 2004, 9006, and 9016
      810           Order Signed on 11/19/2018 Granting Motion to Reject Certain Unexpired Leases and
                    Related Subleases of Nonresidential Real Property and Abandonment of Property in
                    Connection Therewith
      812           Order Signed on 11/19/2018 Granting Application of the Debtors Pursuant to 11 U.S.C. §
                    327(a), Bankruptcy Rules 2014(a) and 2016(a), and Local Rules 2014-1 and 2016-1 for
                    Authority to Retain and Employ Prime Clerk LLC as Administrative Agent Nunc Pro
                    Tunc to the Commencement Date




                                                      5
WEIL:\96863542\3\73217.0004
19-22031-rdd           Doc 3    Filed 01/07/19    Entered 01/07/19 23:47:50          Main Document
                                                  Pg 6 of 9



  ECF No.                                                  Order

      813           Order Signed on 11/19/2018 Granting Application of Debtors for Authority to Retain and
                    Employ Wachtell, Lipton, Rosen & Katz as Special Counsel for the Debtors Nunc Pro
                    Tunc to the Commencement Date
      814           Order Signed on 11/19/2018 Granting Application of Debtors to Retain M-III Advisory
                    Partners, LP to Provide a Chief Restructuring Officer and Certain Additional Personnel
                    for the Debtors Nunc Pro Tunc to the Commencement Date
      816           Order Signed on 11/19/2018 Approving Global Bidding Procedures and Granting
                    Related Relief
      826           Order signed on 11/19/2018 Granting Motion Authorizing Debtors to Sell Medium Term
                    Notes
      842           Order signed on 11/20/2018 Pursuant to Federal Rule of Evidence 502(D)
      843           FINAL Order signed on 11/20/2018 Authorizing Debtors to (I) Pay Prepetition Claims of
                    (A) Shippers, Warehousemen, and Other Non-Merchandise Lien Claimants, and (B)
                    Holders of PACA/PASA Claims, and (II) Confirm Administrative Expense Priority for
                    Prepetition Orders Delivered to the Debtors Postpetition, And Satisfy Such Obligations
                    in the Ordinary Course of Business
      856           (CORRECTED) Order Signed on 11/21/2018 Authorizing and Establishing Procedures
                    for De Minimis Asset Sales and De Minimis Asset Abandonments
      876           (CORRECTED) Final Order signed on 11/26/2018 Approving (I) Procedures for Store
                    Closing Sales and (II) Assumption of Liquidation Consulting Agreement
      953           Supplemental Order Signed on 11/30/2018 Approving Rejection of Certain Unexpired
                    Leases and Related Subleases of Nonresidential Real Property
      954           Order Signed on 11/30/2018 Granting Motion Pursuant to Bankruptcy Code Section 105
                    and Federal Rules of Bankruptcy Procedure 2004, 9006, and 9016 Authorizing Expedited
                    Discovery of the Restructuring Subcommittee
      955           Final Order Signed on 11/30/2018 Authorizing The Debtors to (A) Obtain Post-Petition
                    Financing (B) Grant Senior Secured Priming Liens and Superpriority Administrative
                    Expense Claims, and (C) Utilize Cash Collateral; (II) Granting Adequate Protection to
                    the Prepetition Secured Parties; (III) Modifying the Automatic Stay; and (IV) Granting
                    Related Relief
     1084           AMENDED Stipulated Protective Order signed on 12/4/2018 Between Attorneys for the
                    Debtors and the Official Committee of Unsecured Creditors
     1089           Modified Order signed on 12/4/2018 Authorizing the Retention and Employment of
                    Evercore Group LLC as Financial Advisor for the Debtors Nunc Pro Tunc to the Petition
                    Date
     1093           Omnibus Order Signed on 12/7/2018 Authorizing Debtors to Reject Certain Executory
                    Contracts
     1107           Order signed on 12/10/2018 Authorizing the Official Committee of Unsecured Creditors
                    of Sears Holdings Corporation, et al. to Retain and Employ Akin Gump Strauss Hauer &
                    Feld LLP, as Counsel, Effective Nunc Pro Tunc to October 24, 2018
     1108           Order signed on 12/10/201 Clarifying the Requirement to Provide Access to Confidential
                    or Privileged Information and Approving a Protocol Regarding Creditor Requests for
                    Information
     1325           Order signed 12/18/2018 Authorizing the Retention of FTI Consulting, Inc. as Financial
                    Advisor to the Official Committee of Unsecured Creditors Nunc Pro Tunc to October 25,
                    2018



                                                      6
WEIL:\96863542\3\73217.0004
19-22031-rdd           Doc 3   Filed 01/07/19    Entered 01/07/19 23:47:50         Main Document
                                                 Pg 7 of 9



  ECF No.                                                 Order

     1326           Order signed 12/18/2018 Authorizing the Retention and Employment of Houlihan Lokey
                    Capital, Inc. as Investment Banker to the Official Committee of Unsecured Creditors
                    Nunc Pro Tunc to October 29, 2018
     1390           Order signed 12/21/2018 Authorizing the Retention and Employment of Jones Lang
                    LaSalle Americas, Inc. and JLL Valuation & Advisory Services, LLC as the Debtors'
                    Real Estate Advisor, Effective as of November 5, 2018
     1393           Order signed 12/21/2018 (I) Approving the Sale of Certain Real Property, (II)
                    Authorizing the Assumption and Assignment of Certain Unexpired Leases in Connection
                    Therewith, and (III) Granting Related Relief
     1394           FINAL Order signed 12/21/2018 Authorizing Debtors to (I) Continue Using Existing
                    Cash Management System, Bank Accounts, and Business Forms, (II) Implement
                    Ordinary Course Changes to Cash Management System, (III) Continue Intercompany
                    Transactions, and (IV) Provide Administrative Expense Priority for Postpetition
                    Intercompany Claims and Granting Related Relief
     1417           Order Signed on 12/21/2018 (I) Approving The Sale of the Sears Home Improvement
                    Business and (II) Granting Related Relief
     1418           Order signed on 12/21/2018 Approving the Rejection of Unexpired Leases of
                    Nonresidential Real Property and Abandonment of Property in connection therewith
     1419           Order signed on 12/26/2018 Granting Motion To Extend Deadline to File Schedules or
                    Provide Required Information
     1420           Order signed on 12/26/2018 Granting Application to Employ Stout Risius Ross, LLC as
                    Real Estate Consultant and Advisor for the Debtors Nunc Pro Tunc to November 21,
                    2018
     1429           Order signed on 12/21/2018 Granting Motion Authorizing Entry into Administration
                    Agreement
     1433           Order Signed on 12/28/2018 Denying Motion to File Under Seal
     1436           Final Junior DIP Order Signed on 12/28/2018 Authorizing the Debtors to (A) Obtain
                    Post-Petition Financing and (B) Grant Secured Priming Liens and Superpriority
                    Administrative Expenses Claims; (II) Modifying the Automatic Stay; and Granting
                    Related Relief
     1437           Order Signed on 12/28/2018 Granting Motion to Approve Debtors' Incentive and
                    Retention Programs for Certain Key Employees and Related Relief
     1438           Order Signed on 12/28/2018 Granting Application to Employ A&G Realty Partners, LLC
     1441           Order Signed on 12/28/2018 Approving the Rejection of Unexpired Leases of
                    Nonresidential Real Property and Abandonment of Property in Connection Therewith
     1463           Order signed on 1/2/2019 Granting, In Part, Application of GA Capital for Allowance
                    and Payment of Fees and Expenses
     1475           Order Signed on 1/3/2019 Denying Motion of Luxottica Retail Nothern Inc. America for
                    Relief from Stay
     1476           Order Signed on 1/3/2019 Granting Motion to Enlarge Time Within Which to File
                    Notices of Removal
     1481           Order signed on 1/3/2019 Denying Motion to Invalidate the Sale and Lockup of Medium-
                    Term Intercompany Notes and Granting Retroactive Approval of Lockup Provision.




                                                     7
WEIL:\96863542\3\73217.0004
19-22031-rdd           Doc 3   Filed 01/07/19   Entered 01/07/19 23:47:50     Main Document
                                                Pg 8 of 9


                    PLEASE TAKE FURTHER NOTICE that, pursuant to the Additional Debtors

Order, the Additional Debtor’s chapter 11 case shall be consolidated for procedural purposes

only and shall be jointly administered by the Bankruptcy Court under Case No. 18-23538. The

caption of the jointly administered cases shall be updated as follows:



                               [Remainder of Page Intentionally Left Blank]




                                                    8
WEIL:\96863542\3\73217.0004
19-22031-rdd           Doc 3   Filed 01/07/19        Entered 01/07/19 23:47:50              Main Document
                                                     Pg 9 of 9


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
In re                                                        :
                                                             :       Chapter 11
SEARS HOLDINGS CORPORATION, et al., :
                                                             :       Case No. 18-23538 (RDD)
                                                             :
                             1
                  Debtors.                                   :       (Jointly Administered)
------------------------------------------------------------ x
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
(7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
(6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
(None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
(None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of
the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.

Dated: January 7, 2019
       New York, New York

                                                /s/Jacqueline Marcus
                                                WEIL, GOTSHAL & MANGES LLP
                                                767 Fifth Avenue
                                                New York, New York 10153
                                                Telephone: (212) 310-8000
                                                Facsimile: (212) 310-8007
                                                Ray C. Schrock, P.C.
                                                Jacqueline Marcus
                                                Garrett A. Fail
                                                Sunny Singh
                                                Jessica Liou

                                                Attorneys for Debtors
                                                and Debtors in Possession



                                                         9
WEIL:\96863542\3\73217.0004
